Matter of Naquan L.G. (Carolyn C.) (2014 NY Slip Op 04927)
Matter of Matter of Naquan L.G. (Carolyn C.)
2014 NY Slip Op 04927
Decided on July 2, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 2, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentMARK C. DILLON, J.P.
L. PRISCILLA HALL
SANDRA L. SGROI
BETSY BARROS, JJ.


2013-01763
 (Docket Nos. A-77-11, A-78-11)

[*1]In the Matter of Naquan L. G. (Anonymous). Graham Windham Family and Children's Services, et al., respondents; 
andCarolyn C. (Anonymous), appellant. (Proceeding No. 1)In the Matter of Tanzania N. C. (Anonymous). Graham Windham Family and Children's Services, et al., respondents;Carolyn C. (Anonymous), appellant. (Proceeding No. 2)
Daniel P. Moskowitz, Jamaica, N.Y., for appellant.
Carrieri & Carrieri, P.C., Mineola, N.Y. (Ralph R. Carrieri of counsel), for respondent Graham Windham Family and Children's Services.
Angela S. Hull, Jamaica, N.Y., attorney for the children.
DECISION & ORDER
In related proceedings pursuant to Social Services Law § 383-c, the mother appeals from an order of the Family Court, Queens County (McGowan, J.), dated January 30, 2013, which denied her motion to vacate the judicial surrenders of her parental rights executed on January 20, 2011.
ORDERED that the matter is remitted to the Family Court, Queens County, for a reconstruction hearing with respect to those portions of the proceedings conducted in the above-entitled cases on January 20, 2011, which could not be transcribed because the tape recordings were inaudible, and thereafter to report to this Court with all convenient speed, and the appeal is held in abeyance in the interim.
The mother contends, among other things, that her judicial surrenders of her parental rights executed on January 20, 2011, were invalid because the Family Court failed to comply with the requirements of Social Services Law § 383-c(3)(b). However, the issues raised by the mother on appeal cannot be resolved on the record provided to this Court since relevant portions of the proceedings held on January 20, 2011, could not be transcribed because the tape recordings were inaudible (see Matter of Olson v Olson, 8 AD3d 285, 286). Accordingly, we remit the matter to the Family Court, Queens County, for a reconstruction hearing with respect to those portions of the proceedings conducted in the above-entitled cases on January 20, 2011, which could not be transcribed because the tape recordings were inaudible, and the appeal is held in abeyance in the [*2]interim (see Matter of Chu Man Woo v Qiong Yun Xi, 100 AD3d 883; Matter of Garner v Garner, 88 AD3d 708).
DILLON, J.P., HALL, SGROI and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court